Quillian, Presiding Judge.
The plaintiff appeals the grant of defendant’s motion for summary judgment. Held:
The record reveals that plaintiff obtained a quitclaim deed to certain property at a time when the secondary security deed held by the defendant was already in default. The defendant was therefore well within its rights in exercising its power to foreclose under the terms of the security deed.
The judgment of the court below adequately explains the decision. Therefore, this case is affirmed in accordance with Court of Appeals Rule 36(3).

Judgment affirmed.


Sognier and Pope, JJ., concur.